DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-7) in the reply filed on 4/19/2022 is acknowledged.  Claims 8-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the grounds of non-statutory double patenting as being unpatentable over Claims 1-6 of U.S. Pat. No. 10,613,343 to Son (reference patent; see table below).  Although the claims at issue are not identical, they are not patentably distinct from each other because each of the elements of Claims 1-7 is met by corresponding Claims 1-6 of the patent, as correlated below.

Claim Number of Present Application
Claim Element of Present Application
Corresponding Claim Language of U.S. Pat. No. 10,613,343 to Son
Notes
1
A camera module comprising:
Claim 1 recites:  A camera module comprising:


an optical imaging system comprising
an optical imaging system comprising


a frontmost lens disposed closest to an object side
a frontmost lens disposed closest to an object side


a rearmost lens disposed closest to an imaging plane
a rearmost lens disposed closest to an imaging plane with respect to all lenses in the optical imaging system


at least one middle lens disposed between the frontmost lens and the rearmost lens
at least one middle lens disposed between the frontmost lens and the rearmost lens


wherein an image-side surface of the rearmost lens is concave
wherein an image-side surface of the rearmost lens is concave in a paraxial region


and an inflection point is formed on the image-side surface of the rearmost lens
and an inflection point is formed on the image-side surface of the rearmost lens


wherein 0.2 < D / TTL is satisfied, D being a shortest distance between the rearmost lens and the imaging plane, and TTL being a distance from an object-side surface of the frontmost lens to the imaging plane
wherein 0.2 < D / TTL is satisfied, D being a shortest distance between the rearmost lens and the imaging plane, and TTL being a distance from an object-side surface of the frontmost lens to the imaging plane





2
wherein the at least one middle lens comprises three lenses
Claim 2 recites:  wherein the at least one middle lens comprises three lenses





3
further comprising:  a hand-shake compensation unit configured to move the optical imaging system in a direction intersecting an optical axis of the optical imaging system
Claim 3 recites:  further comprising:  a hand-shake compensation unit configured to move the optical imaging system in a direction intersecting an optical axis of the optical imaging system





4
further comprising:  an auto-focusing unit configured to move the optical imaging system along an optical axis direction of the optical imaging system
Claim 4 recites:  further comprising:  an auto-focusing unit configured to move the optical imaging system along an optical axis direction of the optical imaging system





5
wherein D is greater than 0.9 mm
Claim 5 recites:  wherein D is greater than 0.9 mm





6
wherein TTL / ImgH < 0.7 is satisfied, and ImgH is a diagonal length of the imaging plane
Claim 1 recites:  wherein TTL / ImgH < 0.7 is satisfied, and ImgH is a diagonal length of the imaging plane





7
wherein 75 degrees < FOV is satisfied, FOV being a field of view of the optical imaging system
Claim 6 recites:  wherein 75 degrees < FOV is satisfied, FOV being a field of view of the optical imaging system



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tang et al., US 2017/0082835 (cited in the IDS of 2/26/2020).
Regarding Claim 1, Tang discloses:  A camera module comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
an optical imaging system (lenses 210 through 250; paragraph [0177]-[0191] and FIG. 2A-2D of Tang) comprising:
a frontmost lens disposed closest to an object side (first lens 210; FIG. 2A of Tang);
a rearmost lens disposed closest to an imaging plane (out of the five lenses 210 through 250, the fifth lens 250 is disposed closest to image plane 290; FIG. 2A of Tang); and
at least one middle lens disposed between the frontmost lens and the rearmost lens (second lens 220, third lens 230, and fourth lens 240 are disposed between first lens 210 and fifth lens 250; FIG. 2A Tang);
wherein an image-side surface of the rearmost lens is concave (fifth lens 250 has an image side 254 which is concave, and is described as having an inflection point which means it has both concave and convex portions; paragraph [0182] and FIG. 2A of Tang);
and an inflection point is formed on the image-side surface of the rearmost lens (fifth lens 250 has an image side 254 which has an inflection point; paragraph [0182] and FIG. 2A of Tang); and
wherein 0.2 < D / TTL is satisfied, D being a shortest distance between the rearmost lens and the imaging plane, and TTL being a distance from an object-side surface of the frontmost lens to the imaging plane (the shortest distance D between an image side surface of fifth lens 250 and image plane 290 is at least 2.284 mm because this is the sum of:  (1) the 7th lens thickness, (2) the distance between the 7th lens and the infrared rays filter, (3) the infrared rays filter thickness, and (4) the distance on the image side of the infrared rays filter [0.605 + 0.379 + 0.300 + 1.000 = 2.284], and HOS corresponds to TTL, and HOS = 9.5463, and therefore D / TTL is at least 2.284 / 9.5463, which equals 0.23925, and this is greater than 0.2; paragraphs [0083], [0176] and TABLE 3 and FIG. 2A of Tang, and see also the table following paragraph [0190] of Tang).

Regarding Claim 2, Tang discloses:  wherein the at least one middle lens comprises three lenses (second lens 220, third lens 230, and fourth lens 240 are disposed between first lens 210 and fifth lens 250; FIG. 2A Tang).

Regarding Claim 3, Tang discloses:  further comprising:  a hand-shake compensation unit configured to move the optical imaging system in a direction intersecting an optical axis of the optical imaging system (the system of Tang may further include a driving module to meet different demands, wherein the driving module can be coupled with the lenses to move the lenses, such as a voice coil motor (VCM), which is used to move the lens for focusing, or can be an optical image stabilization (OIS) component, which is used to lower the possibility of having the problem of image blurring which is caused by subtle movements of the lens while shooting; paragraph [0110] of Tang).

Regarding Claim 4, Tang discloses:  further comprising:  an auto-focusing unit configured to move the optical imaging system along an optical axis direction of the optical imaging system (the system of Tang may further include a driving module to meet different demands, wherein the driving module can be coupled with the lenses to move the lenses, such as a voice coil motor (VCM), which is used to move the lens for focusing, or can be an optical image stabilization (OIS) component, which is used to lower the possibility of having the problem of image blurring which is caused by subtle movements of the lens while shooting; paragraph [0110] of Tang).

Regarding Claim 5, Tang discloses:  wherein D is greater than 0.9 mm (as explained above in the rejection of Claim 1, the value of D is at least 2.284 mm because this is the sum of:  (1) the 7th lens thickness, (2) the distance between the 7th lens and the infrared rays filter, (3) the infrared rays filter thickness, and (4) the distance on the image side of the infrared rays filter [0.605 + 0.379 + 0.300 + 1.000 = 2.284], and this is greater than 0.9; paragraphs [0083], [0176] and TABLE 3 and FIG. 2A of Tang).

Regarding Claim 6, Tang discloses:  wherein TTL / ImgH < 0.7 is satisfied, and ImgH is a diagonal length of the imaging plane (HOS corresponds to the claimed TTL, and HOI corresponds to half of ImgH, and HOS / HOI = 1.2728, therefore Tang discloses a TTL / ImgH of 0.6364 [1.2728 / 2 = 0.6364], which is less than 0.7; see paragraphs [0083], [0176] of Tang and the table of values following paragraph [0190] of Tang).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Hsu et al., US 2013/0182336 (cited in the IDS of 2/26/2020).
Regarding Claim 7, Tang does not appear to explicitly disclose:  wherein 75 degrees < FOV is satisfied, FOV being a field of view of the optical imaging system.
Hsu is related to Tang with respect to lens systems for miniaturized camera.
Hsu teaches:  wherein 75 degrees < FOV is satisfied, FOV being a field of view of the optical imaging system (70 degrees < FOV < 90 degrees; paragraphs [0052], [0079], [0086], [0095], [0096] of Hsu).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the high FOV of Hsu for the device of Tang, because such wide field of view enables the proper range of image that can be captured [wide field of view], making it ideal for compact electronic product, as taught in paragraphs [0049]-[0053] of Hsu.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is (571)272-4879.  The examiner can normally be reached on Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872